Exhibit 10.2

FORM OF

RESTRICTED STOCK UNIT AGREEMENT

PURSUANT TO THE

GNC HOLDINGS, INC. 2011 STOCK AND INCENTIVE PLAN

 

AGREEMENT (the “Agreement”), effective as of ___________ (the “Grant Date”),
between GNC Holdings, Inc., a Delaware corporation (the “Company”), and
__________ (the “Participant”). Capitalized terms used but not defined herein
shall have the meanings ascribed to them in the GNC Holdings, Inc. 2011 Stock
and Incentive Plan (the “Stock Plan”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to a deferral election filed with the Company under the GNC
Holdings, Inc. Directors’ Non-Qualified Deferred Compensation Plan (the
“Deferral Plan”), the Participant has elected to defer ____% of his/her
restricted stock awards into restricted stock units vesting on the same date or
dates as the restricted stock awards and distributable to the Participant as
provided in the Deferral Plan;

 

NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.                                    Grant of Restricted Stock Units.  The
Company hereby awards to the Participant ____ restricted stock units (the
“RSUs”) as of the Grant Date. Each RSU represents the right to receive one share
of Common Stock on the Payment Date in Section 2(a), subject to satisfaction of
the vesting conditions in Section 2(a).

 

2.                                    Terms of Retricted Stock Units.

 

(a)                               Vesting and Payment.

 

(i)                                  The RSUs will vest on _____________,
provided that the Participant has not incurred a Termination of Directorship
prior to such date. There shall be no proportionate or partial vesting in the
periods between the Grant Date and the vesting date and vesting shall occur only
on each vesting date, provided that no Termination of Directorship has occurred
prior to such date.

 

(iii)                          Pursuant to the Participant’s deferral election,
the RSUs (to the extent vested) shall be payable on _______________ (or such
earlier date or event as provided for under the Deferral Plan) (the “Payment
Date”). Upon or promptly (and in no event later than 30 days) after the Payment
Date, the Company shall issue and deliver, unless the Company is using book
entry, to the Participant a stock certificate registered in the name of the
Participant representing one share of Common Stock (a “Share”) for each vested
RSU and deliver to the Participant any related Dividend Equivalents (as defined
below), subject to applicable withholding.  Upon payment of the Shares, the
vested RSUs will be deemed fully settled and will be cancelled.

 

(b)                              Dividend Equivalents.  If the Company pays cash
or stock dividends on the Common Stock, the Participant shall receive credit for
such dividends (“Dividend Equivalents”) in accordance with Article VI of the
Deferral Plan.

 

--------------------------------------------------------------------------------


 

(c)                               Forfeiture.  The Participant shall forfeit to
the Company, without compensation, any and all unvested RSUs upon the
Participant’s Termination of Directorship for any reason.  Additionally, in the
event the Participant engages in Detrimental Activity prior to, or during the
one year period after, any vesting of RSUs, all unvested RSUs shall be
immediately forfeited to the Company and the Participant shall pay to the
Company an amount equal to the Fair Market Value at the time of vesting of any
RSU which had vested in the period referred to above.

 

(d)                             Withholding.  The Participant shall pay, or make
arrangements to pay, in a manner satisfactory to the Company, an amount equal to
the amount of any applicable foreign, federal, state, provincial and local taxes
that the Company is required to withhold at any time.  In the absence of such
arrangements, any statutorily required withholding obligation may, as determined
at the sole discretion of the Committee, be satisfied by reducing the number of
Shares otherwise deliverable to the Participant by a number of Shares whose Fair
Market Value on the applicable vesting date is equal to the amount of taxes
required to be withheld (disregarding any fraction of a Share required to
satisfy such tax obligations, which fractional amount due must be paid instead
in cash by the Participant).

 

(e)                               Delivery Delay.  The delivery of any
certificate representing the Shares may be postponed by the Company for such
period as may be required for it to comply with any applicable foreign, federal,
state or provincial securities law, or any national securities exchange listing
requirements, and the Company is not obligated to issue or deliver any Shares
if, in the opinion of counsel for the Company, such issuance or delivery
constitutes a violation by the Participant or the Company of any provisions of
any applicable foreign, federal, state or provincial law or of any regulations
of any governmental authority or any national securities exchange.

 

3.                                    No Obligation to Continue Directorship. 
This Agreement is not an agreement of directorship.  This Agreement does not
guarantee that the Company or its Affiliates will engage or retain, or continue
to engage or retain the Participant for any period of time, nor does it modify
in any respect the Company’s (or any Affiliate’s) right to terminate or modify
the Participant’s directorship or compensation.

 

4.                                    Transferability.  The Participant is
prohibited to sell, transfer, pledge, hypothecate, assign or otherwise dispose
of the RSUs.  Any attempted sale, transfer, pledge, hypothecation, assignment or
other disposition of the RSUs in violation of the Stock Plan, the Deferral Plan
or this Agreement shall be void and of no effect and the Company shall have the
right to disregard the same on its books and records and to issue “stop
transfer” instructions to its transfer agent.

 

5.                                    Uncertificated Shares.  Notwithstanding
anything else herein, to the extent permitted under applicable foreign, federal,
state or provincial law, the Company may issue the Shares in the form of
uncertificated shares. Such uncertificated shares shall be credited to a book
entry account maintained by the Company (or its designee) on behalf of the
Participant. If thereafter certificates are issued with respect to the
uncertificated shares, such issuance and delivery of certificates shall be in
accordance with the applicable terms of this Agreement.

 

6.                                    Rights as a Stockholder.  The Participant
shall have no rights as a stockholder with respect to any Shares unless and
until the Participant has become the holder of record of the Shares, and no
adjustments will be made for dividends in cash or other property, distributions
or other rights in respect of any such Shares, except as otherwise specifically
provided for in this Agreement or the Stock Plan.

 

--------------------------------------------------------------------------------


 

7.                                    Provisions of Plans Control.  This
Agreement is subject to all the terms, conditions and provisions of the Stock
Plan and the Deferral Plan (together, the “Plans”), including, without
limitation, the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the Plans as may be adopted by the Committee and as
may be in effect from time to time.  The Plans are incorporated herein by
reference.  By signing and returning this Agreement, the Participant
acknowledges having received and read a copy of each of the Plans and agrees to
comply with each Plan, this Agreement and all applicable laws and
regulations. If and to the extent that this Agreement conflicts or is
inconsistent with the terms, conditions and provisions of either Plan, the
applicable Plan shall control, and this Agreement shall be deemed to be modified
accordingly. This Agreement contains the entire understanding of the parties
with respect to the subject matter hereof and supersedes any prior agreements
between the Company and the Participant with respect to the subject matter
hereof.

 

8.                                    Amendment.  To the extent applicable, the
Board or the Committee may at any time and from time to time amend, in whole or
in part, any or all of the provisions of this Agreement to comply with
Section 409A of the Code and the regulations thereunder or any other applicable
law and may also amend, suspend or terminate this Agreement subject to the terms
of the Plans. Except as otherwise provided in the Plans, no modification or
waiver of any of the provisions of this Agreement shall be effective unless in
writing by the party against whom it is sought to be enforced. This Agreement is
intended to comply with the applicable requirements of Section 409A of the Code
and shall be limited, construed and interpreted in a manner so as to comply
therewith.

 

9.                                    Notices.  Any notice or communication
given hereunder shall be in writing and shall be deemed to have been duly given
when delivered in person, or by regular United States mail, first class and
prepaid, to the appropriate party at the address set forth below (or such other
address as the party shall from time to time specify):

 

If to the Company, to:

 

GNC Holdings, Inc.

300 Sixth Avenue

Pittsburgh, Pennsylvania 15222

Attention: Chief Legal Officer

 

with a copy (which shall not constitute notice) to:

 

McGuireWoods LLP
EQT Plaza
625 Liberty Avenue, 23rd Floor
Pittsburgh, Pennsylvania 15222
Attention:  Scott E. Westwood

 

If to the Participant, to the address on file with the Company.

 

--------------------------------------------------------------------------------


 

10.                            Miscellaneous.

 

(a)                               This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective heirs, legal
representatives, successors and assigns.

 

(b)                              This Agreement shall be governed and construed
in accordance with the laws of Delaware (regardless of the law that might
otherwise govern under applicable Delaware principles of conflict of laws).

 

(c)                               This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one contract.

 

(d)                             The failure of any party hereto at any time to
require performance by another party of any provision of this Agreement shall
not affect the right of such party to require performance of that provision, and
any waiver by any party of any breach of any provision of this Agreement shall
not be construed as a waiver of any continuing or succeeding breach of such
provision, a waiver of the provision itself, or a waiver of any right under this
Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

 

 

GNC HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

--------------------------------------------------------------------------------